United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3477
                                  ___________

Terrance D. LaCanne,                     *
                                         *
             Plaintiff - Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the District
                                         * of Minnesota.
Jo Anne B. Barnhart, Commissioner        *
of Social Security,                      * [UNPUBLISHED]
                                         *
             Defendant - Appellee.       *
                                    ___________

                            Submitted: June 14, 2002

                                 Filed: August 14, 2002
                                  ___________

Before HANSEN, Chief Judge, BOWMAN and BYE, Circuit Judges.
                              ___________

PER CURIAM.

       This is an appeal from the district court's1 order affirming the denial of
disability insurance benefits. We affirm.

      Terrance D. LaCanne sought disability insurance benefits asserting both
physical and mental impairments. An administrative law judge (ALJ) concluded


      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
LaCanne could not return to his past relevant work, but retained the residual
functional capacity to perform other work at the sedentary and light exertional levels.
Following the Appeals Council's denial of his request for review, LaCanne filed this
action in district court. The district court determined the ALJ's findings were
supported by substantial evidence.

       Our scope of review is narrow. "We will affirm the ALJ's findings if supported
by substantial evidence on the record as a whole." Beckley v. Apfel, 152 F.3d 1056,
1059 (8th Cir. 1998). "Substantial evidence is less than a preponderance, but enough
that a reasonable mind might accept it as adequate to support a decision." Id. We
find the decision is supported by substantial evidence and affirm for the reasons given
by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-